                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

JERRY HERRON                                                           PETITIONER

VS.                         NO. 4:21-CV-00587-BRW-ERE

DEXTER PAYNE, Director, ADC                                          RESPONDENT

                                       ORDER

      Before the Court is Petitioner Jerry Herron’s 28 U.S.C. § 2254 Petition for

Writ of Habeas Corpus. Doc. 1.

      On February 27, 2007, Mr. Herron filed 28 U.S.C. § 2254 Petition for Writ

of Habeas Corpus involving the same conviction being attacked in the current

petition. Herron v. Norris, No. 5:07-CV-00039-HDY. That case was dismissed on

May 11, 2007. Accordingly, this is a successive petition.

      “Before a second or successive application permitted by this section is filed

in the district court, the applicant shall move in the appropriate court of appeals for

an order authorizing the district court to consider the application.” See 28 U.S.C. §

2244(b)(3)(A). Because Ms. Davis is in custody in Arkansas, the Eighth Circuit

Court of Appeals is the appropriate court to grant permission to file such a

successive § 2254 habeas action. Until and unless Petitioner obtains the required

authorization from the Eighth Circuit, this Court lacks jurisdiction to consider

another habeas petition. Burton v. Stewart, 549 U.S. 147, 152-53, 157 (2007).

                                           1
      Based on a review of Eighth Circuit’s records, Petitioner has never filed in

that Court an application for authorization to file a successive § 2254 petition.

      Additionally, Petitioner names “State of Arkansas” and “Wendy Kelly in

Her Official Capacity as Director of the Arkansas Department of Correction.”

However, the correct Respondent in a habeas action is the officer having custody

over Petitioner. See Rumsfield v. Padilla, 542 U.S. 426, 435 (2004) (holding that

“the proper respondent is the warden of the facility where the prisoner is being

held . . . .”); 28 U.S.C. § 2242 (habeas petition must name “the person who has

custody over [the petitioner] and by virtue of what claim or authority”); Rule 2(b),

Rules Governing 28 U.S.C. § 2254 Cases. Upon information and belief, Dexter

Payne, the Director of the Arkansas Division of Correction, is the correct

Respondent. Accordingly, the Court will direct the Clerk of the Court to substitute

Mr. Payne as the Respondent.

      For the reasons set out above, this case is DISMISSED for lack of jurisdiction.

      IT IS SO ORDERED this 30th day of June, 2021.



                                       Billy Roy Wilson______________________
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
